Citation Nr: 9921327	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of mustard 
gas exposure.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1941 to October 
1945 (terminating with a discharge "Under honorable 
conditions"), honorable active military service from October 
1950 to September 1953, and subsequent service in the Army 
Reserve.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Honolulu 
Regional Office (RO) March 1997 rating decision which denied 
service connection for bilateral hearing loss and residuals of 
mustard gas exposure.

In his June 1997 substantive appeal, the veteran requested a 
Board hearing in Washington, DC, which was scheduled on July 8, 
1999 (notification thereof was mailed on June 3, 1999).  A review 
of the record reveals that he failed to report for the July 1999 
hearing; thus, this case will be processed by the Board on the 
basis of the evidence now of record.  38 C.F.R. § 20.702(d) 
(1998).  


FINDINGS OF FACT

1.  Hearing loss was not evident in service; there is no 
competent medical evidence showing current hearing loss or 
linking any claimed hearing loss to service.

2.  The veteran received medical treatment for bronchitis in 
September 1995, but has not experienced recurrent episodes of 
bronchitis or other pulmonary/respiratory diseases prior to or 
subsequent to his September 1995 episode of bronchitis.

3.  There is no current confirmed medical diagnosis of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal or laryngeal cancer, lung cancer, squamous cell 
carcinoma of the skin, chronic laryngitis, chronic bronchitis, 
emphysema, asthma, chronic obstructive pulmonary disease, or 
acute non-lymphocytic leukemia.  

4.  Competent medical evidence does not provide a nexus or 
relationship between the veteran's current disabilities and any 
exposure to mustard gas during active service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for residuals of mustard gas exposure.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may also 
be allowed on a presumptive basis for organic disease of the 
nervous system, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 1 year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with the 
circumstances, conditions, or hardships of such service shall be 
accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

With regard to claims based on chronic effects of exposure to 
mustard gas and Lewisite, exposure to the specified vesicant 
agents during active service under the specified circumstances 
together with the subsequent development of any of the indicated 
conditions is sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur mustard 
during active service together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal, laryngeal, 
or lung (except mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease; (3) 
full-body exposure to nitrogen mustard during active service 
together with the subsequent development of acute non-lymphocytic 
leukemia.  38 C.F.R. § 3.316 (1998).

For a showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required when the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated by 
medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 126-127 
(1993).  The Court established the following rules with regard to 
claims addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
A lay person is competent to testify only as to observable 
symptoms.  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1994).  However, service connection may be granted for a post-
service initial diagnosis of a disease that is established as 
having been incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d) (1998).  

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of his 
claim which would justify a belief by a fair and impartial 
individual that the claim is plausible.  In order for a claim to 
be well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and of 
a nexus between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  However, the initial burden of finding a claim well 
grounded is relaxed with regard to claims based on exposure to 
mustard gas, in that a nexus between in-service mustard gas 
exposure and the subsequent development of the disabilities 
listed in 38 C.F.R. § 3.316(a) is presumed.  See Pearlman v. 
West, 11 Vet. App. 443 (1998).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to establish 
a well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Grivois v. Brown, 6 
Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, lay statements regarding a 
medical diagnosis or causation do not constitute evidence 
sufficient to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any findings 
or reports of treatment associated with any acoustic trauma, 
prolonged exposure to excessive noise, or any symptomatology 
indicative of the presence of any hearing impairment.  His 
hearing was normal on numerous periodic medical examinations 
during both of his tours of active duty, including on active 
service separation medical examination in September 1953.  His 
hearing was also normal on medical examination during his Army 
Reserve service in July 1954 and November 1963.  

His service medical records do not reveal clinical signs or 
symptoms of the presence of any disease or disability associated 
with mustard gas exposure listed in 38 C.F.R. § 3.316, as 
enumerated above.  On medical examination prior to active service 
entrance, dated in October 1936, slight acne was noted on his 
face; "acusiform" eruption on his face was indicated on service 
entrance medical examination in July 1941.  His records reveal 
that he had a defective chest measurement which was below the 
expiration standard, which pre-dated active service entrance (see 
medical examination report dated in October 1936), but there is 
no evidence that he exhibited any pulmonary symptomatology or 
impairment while on active duty.  On medical examination in March 
1953, uncorrected distant vision in the left eye was 17/20, but 
was correctable to 20/20.  On service separation medical 
examination in September 1953 and July 1954 examination while in 
the Army Reserve, his uncorrected visual acuity was 20/30, 
bilaterally (but his uncorrected vision was noted to be 20/20 on 
medical examination in November 1963).  

Medical records from the Palo Alto VA Medical Center (MC) from 
May to July 1969 reveal treatment associated with diarrhea and 
abdominal pain which the veteran noticed after returning from a 
month-long trip to various countries in Central America.  
Comprehensive examination and clinical evaluations performed 
during a course of hospital evaluation in May 1969 did not reveal 
any abnormality involving his ears or hearing, eye disease, or 
respiratory symptomatology.  A chest X-ray study in May 1969 was 
negative for any abnormality.  The Palo Alto VAMC records reveal 
that the veteran was a dentist; when he was seen on an outpatient 
basis in July 1969, no abdominal symptoms were evident.  

Medical records from C. Chong, M.D., from July 1990 to February 
1996 reveal intermittent treatment associated with various 
disabilities and symptomatology, including the veteran's prostate 
cancer and gastrointestinal symptomatology.  On examinations in 
July and August 1990, he denied a history of any chronic 
illnesses, and indicated that his general health was good and 
that he was not taking any medication on a regular basis; 
clinical evaluation in July and August reveal no abnormality 
other than prostate carcinoma.  In June 1992, he underwent an 
ophthalmologic examination due to a recent episode of decreased 
vision in both eyes (reportedly not associated with loss of 
consciousness, weakness, headaches, nausea, vomiting, or 
diplopia); on examination, his visual acuity was correctable to 
20/30, bilaterally, and there was evidence of nuclear sclerotic 
cataract; no other abnormalities were identified; the examiner's 
clinical impression was that the veteran had a possible transient 
visual obscuration and a possible vertebrobasilar insufficiency, 
but there was no sign of ischemic optic neuropathy.  On 
ophthalmologic examination in May and September 1995, bilateral 
incipient cataract and ectropion of lower lids were diagnosed.  
Numerous chest X-ray studies performed during this period 
revealed no evidence of pulmonary abnormality or evidence of 
respiratory disease.  On September 1, 1995, he complained of 
having productive cough for 3 weeks and, on examination, 
bronchitis was diagnosed.  On September 7, 1995 follow-up 
examination for bronchitis, it was indicated that his cough was 
"better."  

Medical records from D. Pang, M.D., from February 1993 to August 
1997 reveal intermittent treatment associated with various 
symptoms and illnesses, including the veteran's prostate cancer, 
inguinal hernia, and cardiovascular and gastrointestinal 
symptomatology.  On examination in February 1993, his lungs were 
clear to auscultation.  

In his June 1997 substantive appeal, the veteran indicated that 
he was exposed to gunnery noise without ear protection for 
prolonged periods of time during active naval service (including 
participation in the testing of 16-inch guns); he indicated that 
audiological examinations, documenting a hearing loss, were 
performed at the Oak Knoll Navy Hospital in Oakland and by Dr. 
Tam.  A review of the record reveals that RO attempts to obtain 
pertinent records of such treatment from the veteran and directly 
from the sources identified by him were unsuccessful.  

In the aforementioned substantive appeal, the veteran suggested 
that he was exposed to mustard gas "during the summer of 1940", 
again while mustard gas was "escaping from the cargo of a ship 
sunk near my ship in the spring of 1945", and he subsequently 
developed various respiratory symptoms such as difficulty 
breathing and loss of sense of smell.  He noted he was treated 
for respiratory symptomatology by various providers between 1975 
and 1990.  A review of the record reveals that the RO was unable 
to obtain any pertinent records of medical treatment identified 
by the veteran.

Based on the foregoing, the Board finds that the claims of 
service connection for bilateral hearing loss and residuals of 
mustard gas exposure are not well grounded.  With regard to the 
claimed hearing loss disability, his service medical records 
clearly show that his hearing was normal on each occasion it was 
evaluated, including on active service separation medical 
examination in September 1953, and on subsequent examination 
during his service in the Army Reserve in July 1954 and November 
1963.  Most importantly, the entirety of the evidence of record 
does not show that impaired hearing or a hearing disability were 
evident at any time since his separation from active service, and 
there is no current medical evidence of a hearing disability, of 
service origin or otherwise.  Thus, in the absence of current 
disability, shown by competent medical diagnosis, service 
connection for bilateral hearing loss must be denied as not well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability there can be no valid claim).

The only evidence of record suggesting that the veteran currently 
has a hearing disability of service origin consists of his own 
contentions.  The Board notes that the evidence reveals that the 
veteran is a dentist by training, and thus he has general 
knowledge and skill with regard to certain medical issues.  
However, there is no indication that he has any training, 
experience or skill in the area of audiology, otolaryngology, or 
any other pertinent field of medicine.  Thus, his general 
contentions with regard to the current presence of a hearing 
disability and its etiological relationship to active service are 
insufficient to well ground his claim as his expertise in the 
medical field of audiology or otolaryngology has not been 
established.  See Black v. Brown, 10 Vet. App. 279 (1997).  

The Board notes that application of 38 U.S.C.A. § 1154(b) to the 
veteran's claim of service connection for bilateral hearing loss 
does not make his claim well grounded because, as noted above, 
competent medical evidence of nexus between a current disability 
and service is required.  In Libertine, 9 Vet. App. 521, it was 
held that certain disabilities are susceptible to observation by 
lay persons, thus warranting the grant of service connection 
under 38 U.S.C.A. § 1154(b) based on lay statements alone, but in 
other instances, medical evidence of nexus to service is still 
required.  Id. at 524.  Although the veteran is competent to 
indicate that he had prolonged exposure to excessive noise 
without ear protection in service, he is not competent to 
establish the required nexus between his wartime service and the 
onset of any current hearing disability.

With regard to the veteran's claim of service connection for 
residuals of mustard gas exposure, the entirety of the evidence 
of record does not reveal a clear medical diagnosis of any 
diseases presumed to have developed as a result of such exposure 
listed in 38 C.F.R. § 3.316, as indicated above.  The Board notes 
that the veteran was treated in association with one episode of 
bronchitis (in September 1995) more than 50 years after he 
entered active service in July 1941.  It appears that the disease 
resolved without any residuals following a brief course of 
treatment in September 1995 (showing improvement after only a few 
days), as discussed above, and has not reccurred since that time; 
numerous clinical evaluations of his lungs, prior to and 
subsequent to his treatment for bronchitis in 1995, reveal no 
abnormality; thus, his isolated episode of bronchitis does not 
constitute a showing of chronic bronchitis.  Moreover, although 
a decreased visual acuity was noted both during and after 
service, and the veteran had slight facial acne at the time of 
service entrance in 1941, an ophthalmologic disease or skin 
disorder listed in 38 C.F.R. § 3.316 have never been shown to be 
evident or clinically diagnosed.  

As indicated above, if the veteran claims entitlement to benefits 
based on exposure to mustard gas, the initial burden of finding 
such a claim well grounded is relaxed (assuming that the lay 
testimony of such exposure is true) in that a nexus between in-
service mustard gas exposure and the subsequent development of 
the disabilities listed in 38 C.F.R. § 3.316(a) is presumed.  See 
Pearlman, 11 Vet. App. 443.  However, a clear medical diagnosis 
showing a current disability enumerated in § 3.316 must be shown 
in order for a claim to be well grounded.  Id. at 446; see also 
Brammer, 3 Vet. App. 223 (in the absence of proof of a present 
disability there can be no valid claim).  As the veteran has not 
been diagnosed with any chronic disease the onset of which is 
attributable to mustard gas exposure, his claim of service 
connection for residuals of mustard gas exposure must be denied 
as not well grounded.  

Although the evidence of record, as discussed above, reveals 
intermittent medical treatment associated with various 
symptomatology and illnesses since active service, includes the 
diagnosis and treatment of prostate cancer, a nexus between any 
such disability or symptomatology and any mustard gas exposure in 
service has not been shown by competent medical evidence.  Thus, 
the claim must be denied as not well grounded.  See McCartt v. 
Brown, 12 Vet. App. 164 (1999); Libertine, 9 Vet. App. 521; 
Grottveit, 5 Vet. App. at 93.  

The Board stresses that the only evidence of record linking 
current disabilities to in-service mustard gas exposure consists 
of the veteran's own contentions.  Such contentions, however, are 
insufficient to well ground his claim as he is not shown to have 
the requisite medical experience and specialized medical 
knowledge and skill.  Black, 10 Vet. App. 279.  Furthermore, 
arguing against the matter of well-groundedness in this case is 
the fact that the veteran states his in-service mustard gas 
exposure occurred in the summer of 1940 and at sea in the spring 
of 1945.  As noted by the Court, only a limited number of naval 
personnel were exposed to mustard gas during testing of 
protective equipment and clothing at the Edgewood Arsenal between 
1943 and 1945.  See Pearlman, 11 Vet. App. at 446.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. 
App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and the 
veteran has not indicated the existence or availability of any 
medical evidence that has not already been obtained that would 
well ground his claims.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of mustard gas exposure is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

